DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in figure 4, reference # 307 is not in the specification but should be in paragraph 0051, end of next to the last sentence.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
The disclosure is objected to because of the following informalities: there is an apparent typo in paragraph 0051.  In paragraph 0051, end of next to last sentence -- (block 307) --, should be added.  
Appropriate correction is required.  

Claim Objections
Claim 5 is objected to because of the following informalities:  there is an apparent typo in claim 5.  In claim 5, line 7, “change rate. The” should be -- change rate; the --.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 & 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shue (Pub No. US 2017/0036753 A1) in view of Hreha et al. (Pub No. US 2009/0187292 A1).  
Regarding claim 1
	Shue teaches a flight control system (See figures 1 & 2, ref # 200) comprising: a first inceptor (See figures 2, 20, & 12, ref collective level or thrust level) capable of or configured to control at least one axis of movement (See figures 3-8) of a VTOL aircraft, (See figure 1, ref # 100) a second inceptor (See figures 2, 20, & 12, ref center or side arm controller) capable of controlling at least two additional axes of movement (See figures 3-8) of the VTOL aircraft, (See figure 1, ref # 100) and at least one processor (See figure 2, ref # 220) coupled to the inceptors.  (See figures 2, 10, & 12)  
	Shue does not teach a second inceptor capable of controlling at least three additional axes of movement of the VTOL aircraft.  
	However, Hreha teaches a flight control system (See figure 2, ref # 200) comprising: an inceptor (See figures 2 & 3, ref # 202 & 300) capable of controlling at least three additional axes of movement (See paragraphs 0024-0025, 0046 & figure 3) of the aircraft, (See figure 1, ref # 100) and at least one processor (See figure 2, ref # 204) coupled to the inceptors.  (See figures 2 & 3, ref # 202 & 300)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a second inceptor capable of controlling at least three additional axes of movement of the VTOL aircraft as taught by Hreha in the aircraft of Shue, so as to eliminate the rudder pedal controls.  (See paragraphs 0024-0025)  

Regarding claim 2
	Shue teaches wherein the first inceptor (See figures 2, 20, & 12, ref collective level or thrust level) is configured and connected to control forward / backward vehicle movement; (See figures 3-8) and the second inceptor (See figures 2, 20, & 12, ref center or side arm controller) is configured and connected to provide the following vehicle (See figure 1, ref # 100) movement: a) lateral movement and roll; (See figures 3-8) b) up/down movement.  (See figures 3-8)  
	Shue does not teach the second inceptor is configured and connected to provide c) vehicle yaw (clockwise or counterclockwise) movement.  
	However, Hreha teaches the inceptor (See figures 2 & 3, ref # 202 & 300) is configured and connected to provide the following vehicle (See figure 1, ref # 100) movement: a) lateral movement and roll; (See paragraphs 0024-0025, 0046 & figure 3) b) up/down movement; (See paragraphs 0024-0025, 0046 & figure 3) and c) vehicle yaw (clockwise or counterclockwise) movement.  (See paragraphs 0024-0025, 0046 & figure 3)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a second inceptor that is configured and connected to provide c) vehicle yaw (clockwise or counterclockwise) movement as taught by Hreha in the aircraft of Shue, so as to eliminate the rudder pedal controls.  (See paragraphs 0024-0025)  

Regarding claim 3
	Shue teaches wherein the first axis inceptor (See figures 2, 20, & 12, ref collective level or thrust level) is configured and connected to control up / down vehicle movement; (See figures 3-8) and the second inceptor (See figures 2, 20, & 12, ref center or side arm controller) is configured and connected to provide the following vehicle (See figure 1, ref # 100) controls: a) lateral movement and roll; (See figures 3-8) b) forward / backward movement.  (See figures 3-8)  
	Shue does not teach the second inceptor is configured and connected to provide c) vehicle yaw (clockwise or counterclockwise) movement.  
	However, Hreha teaches the inceptor (See figures 2 & 3, ref # 202 & 300) is configured and connected to provide the following vehicle (See figure 1, ref # 100) controls: a) lateral movement and roll; (See paragraphs 0024-0025, 0046 & figure 3) b) forward / backward movement; (See paragraphs 0024-0025, 0046 & figure 3) and c) vehicle yaw (clockwise or counterclockwise) movement.  (See paragraphs 0024-0025, 0046 & figure 3)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a second inceptor is configured and connected to provide c) vehicle yaw (clockwise or counterclockwise) movement as taught by Hreha in the aircraft of Shue, so as to eliminate the rudder pedal controls.  (See paragraphs 0024-0025)  

Regarding claim 6
	Shue teaches wherein the processor (See figure 2, ref # 220) is configured to provide the same sense(s) of motion during all flight phases based on the controls demanded on the inceptors, and also on any other sensors necessary to compute vehicle state, by determining: (See figures 3-8) the increasing or decreasing of the thrust of one or more rotors; (See figures 3-8) and/or the changing of the thrust direction of one or more rotors; (See figures 3-8) and/or - 13 -movement of flight control surfaces.  (See figures 3-8)  
 
Regarding claim 7
	Shue teaches further including a switch that switches control from the first and second inceptors to another means of control.  (See paragraphs 0063-0070)  
	While Shue does not mention the word switch, Shue mentions going from manual to autopilot (See paragraphs 0059-0065) therefore something (a switch) would be switching it over from manual to autopilot controls, whether it is a mechanical or an electronic switch.  

Regarding claim 8
	Shue teaches wherein the other means of control comprises an autonomous flight system, a backup means of control or a remote station.  (See paragraphs 0063-0070)  

Allowable Subject Matter
Claims 4 & 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, claim objection above needs resolved.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, 
The prior art does not disclose or suggest the claimed “while the vehicle is in cruise, the second inceptor controls flight path change rate; while the vehicle is in transition, the second inceptor blends from height rate to flight path change rate; while the vehicle is in hover, a twist of a grip of the second inceptor controls vehicle yaw (clockwise or counterclockwise) rate; while in cruise, a twist of the grip of the second inceptor controls vehicle sideslip; and while the vehicle is in transition, the second inceptor blends from yaw rate to sideslip” in combination with the remaining claim elements as set forth in claim 4.  
Regarding claim 5, 
The prior art does not disclose or suggest the claimed “while a vehicle is in hover, the first axis inceptor controls rate of change of height; while a vehicle is in cruise, the first inceptor controls flight path change rate; - 12-while the vehicle is in transition, the first inceptor blends from height rate to flight path change rate” in combination with the remaining claim elements as set forth in claim 5.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Selwa et al. (US Patent No. 10,144,504 B1) discloses a VTOL aircraft, a flight control system, a first inceptor to control at least one axis of movement of the VTOL aircraft, a second inceptor controlling at least three additional axes of movement of the VTOL aircraft, a processor coupled to the inceptors.  The reference Antraygue (Pub No. US 2020/0365050 A1) discloses an aircraft, a flight control system, a first and second inceptor, shows two 2 axis inceptors, or one 1 axis inceptor and one 2 axis inceptor, or that inceptors can be 1, 2, 3, or 4 axis inceptors.  The references Yates et al. (Pub No. US 2013/0206900 A1) & Bivens, III et al. (US Patent No. 5,472,156) each disclose an aircraft, a flight control system, and a first and second inceptor.  The references Long (US Patent No. 9,898,033 B1), English et al. (Pub No. US 2020/0333805 A1), Gibson et al. (Pub No. US 2020/0216164 A1), & Taylor (Pub No. US 2019/0161170 A1) each disclose a VTOL aircraft, a flight control system, an inceptor with a thumbwheel, and the inceptor controlling at least 4 axes of movement of the aircraft.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647